Citation Nr: 0304910	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-16 194	)	DATE
	)
	)


THE ISSUE

Whether attorney fees may be paid for services rendered prior 
to August 28, 1998, in connection with the claim for an 
earlier effective date pursuant to the April 7, 1995, 
attorney fee agreement.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The Board 
issued a decision in this case dated September 3, 1999, and 
that decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
October 24, 2002, the Court vacated the Board's September 3, 
1999 decision for want of original jurisdiction and Remanded 
the matter to the Board for further handling consistent with 
the Order.



FINDINGS OF FACT

1.  The veteran and his attorney signed a contingent attorney 
fee agreement in April 1995, which provided that 30 percent 
of past due benefits were to be paid by the veteran directly 
to his attorney.  

2.  In a decision dated September 3, 1999 the Board entered a 
decision concerning the veteran's attorney's entitlement and 
eligibility to attorney fees based on the April 1995 attorney 
fee agreement.

3.  The RO has not addressed the issue of entitlement or 
eligibility to attorney fees based on the April 1995 fee 
agreement between the veteran and his attorney.  



CONCLUSION OF LAW

The Board lacks jurisdiction to review, in the first 
instance, the April 1995 contingent attorney fee agreement 
which provided that 30 percent of past due benefits were to 
be paid by the veteran directly to his attorney.  38 U.S.C.A. 
§§ 7104(c), 5904(c)(2) (West 2002); 38 C.F.R. §§ 20.101 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It had been the policy of the VA that the Board had original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  
However, a decision of the United States Court of Appeals for 
Veterans Claims (Court) held that the Board does not have 
original jurisdiction to consider under section 5904(c)(2) 
any issues regarding entitlement to attorney fees in direct-
payment cases.  The Court held that all issues involving 
entitlement or eligibility for attorney fees under direct-
payment contingency-fee agreements, as contrasted with the 
issues of reasonableness and excessiveness, must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original (on motion) BVA review.  See Scates 
v. Gober, 14 Vet. App. 62 (2000), aff'd as modified, Scates 
v. Principi, 282 F.3d 1362 (Fed. Cir. 2002), cert. Denied, 
___ U.S. ___, No.02-113 (Oct. 7, 2002).

More recently, the Court addressed the matter of the Board's 
authority to determine an attorney's eligibility to charge 
fees where the fee agreement at issue was a non-direct-
payment contingency, as is the situation in this case.  
Stanley v. Principi, 16 Vet. App. 356 (2002).  In that case 
the Court extended the holding of Scates to cases involving 
an attorney's eligibility to charge fees where the fee 
agreement at issue was a non-direct-payment contingency 
agreement.   The Court stated,

Because the Board's review of direct-pay 
contingency-fee agreements is authorized 
by exactly the same statute that 
authorizes the review of non-direct-
payment fee agreements and we have found 
no other basis upon which to distinguish 
the two, we find it appropriate to apply 
the holding and the analysis of Scates to 
non-direct-payment fee agreement cases.  
Thus, the Court holds that all issues 
involving eligibility for attorney fees 
under non-direct-payment fee agreements, 
as contrasted with the issues of 
reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
original BVA review.  

Stanley v. Principi, 16 Vet. App. 356, 361 (2002).  Therefore 
the Board had no jurisdiction to enter the September 3, 1999 
decision.  Accordingly, this matter must be dismissed.


ORDER

The matter is dismissed.



                    
_________________________________________________
	S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



